DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-3-22 has been entered.
 	Applicant’s amendment filed on 8-3-22 has been entered.  Claim 1 has been amended.  Claims 1-4, 6-7, 12, 15-16, 21, 23, 28, 33, 37-39, 42, 47-48, 51 and 56-57 are pending.  Claims 1-4 and 6-7 and species neurodegenerative disease from claim 6 and amyotrophic lateral sclerosis (ALS) from claim 7 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-22-22 was filed after the mailing date of the Final Office Action on 2-4-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “CD34+ and/or CD38” in line 2 of claim 2 is vague and renders the claim indefinite.  It is unclear whether the term “CD38” is intended to be CD38- or CD38+ or both CD38+ and CD 38-.  It is noted that the original claim 2 filed on 4-12-19 recites “CD38-“.  Claim 4 depends from claim 2 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of murine Lin- HSPCs, human CD34+ HSPCs, murine c-kit+, Sca-1+, Lin- (KSL) HSPCs and human CD48-/CD150+ Long-term HSCs (LT-HSCs) to reconstitute microglia in the brain of a subject via ICV injection, does not reasonably provide enablement for administering numerous different hematopoietic stem cell (HSC) derived from numerous organisms via intra-cerebral ventricular injection (ICV) such that the ICV administration of the HSCs reconstitutes microglia in the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-4 and 6-7 are directed to a method of delivering a hematopoietic stem cell (HSC) to a subject that has or is at risk of developing a lysosomal storage disorder or neurodegenerative disease, the method comprising administering the HSC by intra-cerebral ventricular injection (ICV), wherein the subject was previously treated with a cytotoxic agent or radiation in connection with the ablation of microglia and/or their progenitor, wherein the cytotoxic agent is an alkylating agent, and the administration reconstitutes microglia by HSC engraftment in the subject.  Claim 2specifies the HSC is CD34+ and/or CD38.  Claim 3 specifies the HSC is one or more of murine kit+, Lin-, Sca1+, CD150+, CD48-, Fgd5+, CX3CR1- and CD11b-.  Claim 4 specifies the HSC is Fgd5+.  Claim 6 specifies the subject has or is at increased risk of developing neurodegenerative disease (elected species).  Claim 7 specifies the neurodegenerative disease is amyotrophic lateral sclerosis (ALS) (elected species).

Nature of the invention: 
A method of delivering a hematopoietic stem cell (HSC) to a subject that has or is at risk of developing a lysosomal storage disorder or neurodegenerative disease, the method comprising administering the HSC by intra-cerebral ventricular injection (ICV), wherein the subject was previously treated with a cytotoxic agent or radiation in connection with the ablation of microglia and/or their progenitor, wherein the cytotoxic agent is an alkylating agent, and the administration reconstitutes microglia by HSC engraftment in the subject.  

The state of the prior art: 
The state of the art of delivering a hematopoietic stem cell (HSC) to a subject by administering the HSC by intra-cerebral ventricular injection (ICV) and the administration reconstitutes microglia by HSC engraftment in the subject was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass administering numerous different hematopoietic stem cell (HSC) derived from numerous organisms, such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., via intra-cerebral ventricular injection (ICV) and the administration reconstitutes microglia by HSC engraftment in the subject.

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses intra-cerebral ventricular (ICV) injection of murine Lin- HSPCs results in rapid and robust myeloid cell engraftment in brain.  GFP-expressing, donor -derived cells distributed throughout the recipient mice brain, including olfactory bulb, hypothalamic area, basal nuclei, sub-ventricular zone and surrounding regions, striatum and in the pons (Example 1, p. 51-52).  ICV delivery of human CD34+ HSPCs also results in rapid and robust myeloid cell engraftment in brain.  ICV cell delivery resulted in greater human cell engraftment in the brain as compared to IV delivery.  The engrafted cells were distributed within the brain parenchyma and displayed the morphological features of microglial cells (Example 2, p. 52-53).  Myeloid cells from the brain of transplanted mice display similar functional features of maturing microglia (Example 6, p. 57).  ICV delivery of Lin- HSPCs can contribute to brain and hematopoietic chimerism in the context of combinatorial HSPC transplantation strategies (Example 11, p. 62).  The c-kit+, Sca-1+, Lin- (KSL) fraction within HSPCs is able to rise to TAu (transiently amplifying microglia) and u in brains of mice upon IV transplantation, whereas Lin- progenitor cells that are not double positive for c-kit and Sca-1 (Not-KSL) do not.  KSL cells, when injected IV with not-KSL cells, contributed almost exclusively to the different brain myeloid cell population that are defines as CD45+CD11b+ myeloid brain cells; CD45+CD11bhigh u cells; CD45+CD11b+/low TAu cells; CD45+CD11bhigh CNS associated macrophages.  KSL and not-KSL cells contributed to similar extent to brain myeloid cell reconstitution when injected ICV.  Upon competitive IV transplantation, CD48-/CD150+ Long-term HSCs (LT-HSCs) and CD48-/CD150- multipotent progenitors (MPPs) showed the greatest ability over the other injected populations to reconstitute the brain myeloid compartment (Fig. 11F) (Example 12, p. 63-64).  Co-transplantation of differentially labeled CD34+CD38+ and CD34+CD38- showed that only the CD38- cell fraction was associated with the appearance of labeled myeloid human cells in the brain of the transplanted mice (Example 12, p. 66).
The specification fails to provide adequate guidance and evidence for how to administer numerous different hematopoietic stem cell (HSC) derived from numerous organisms via intra-cerebral ventricular injection (ICV) such that the ICV administration of the HSCs reconstitutes microglia in the subject.

The unpredictable nature of the art:
The claims encompass administering numerous different hematopoietic stem cell (HSC), derived from numerous organisms, via intra-cerebral ventricular injection (ICV) so as to reconstitutes microglia by HSC engraftment in the subject.  Different Hemogenic stem cells derived from numerous different organisms, such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., differ from each other morphologically and physiologically, and how those different HSC cells can reconstitute microglia in a subject vary from each other.  The specification only discloses the use of murine Lin- HSPCs, human CD34+ HSPCs, murine c-kit+, Sca-1+, Lin- (KSL) HSPCs and human CD48-/CD150+ Long-term HSCs (LT-HSCs) to reconstitute microglia in the brain of a subject via ICV injection.  The specification fails to disclose enabling disclosure for the full scope of the claimed HPCs to reconstitute the microglia in the brain of a subject via ICV injection.
Paes et al., 2017 (Cell Biology and Toxicology, Vol. 33, No. 3, pp. 233-250) reports that when erythroid cells are derived from ESC/iPSC by traditional in vitro differentiation protocols, they mainly express embryonic type -globin, some fetal type -globin, and very little adult type -globin, and it shows that in vitro differentiation does not correctly mimic what occurs in vivo (e.g. p. 235, bridging left and right column).  “The difficulty in establishing in vitro models for differentiation and culture of hematopoietic progenitor cells (HSCs) is mainly due to the lack of full understanding of the complex process of hematopoietic differentiation that occurs in bone marrow microenvironment.  The inability of these protocols to generate functional HPC with long-term engraftment potential may be related to the characteristics of the artificial microenvironment produced in culture systems not yet having all the necessary requirements to generate bone fide hematopoietic cells (e.g. p. 235, right column, 2nd paragraph).  Great variation exists among human iPSC lines regards their ability to differentiate specific strain because of the residual DNA methylation and genetic difference among the donor’s cells.  Aberrations in DNA methylation occurs during the reprogramming process and leads to aberrant gene expression (e.g. p. 242, bridging left and right columns).  “The generation of hematopoietic stem cell with long-term and self-renewal capability, as well as its differentiation in all blood cell types capable of effective oxygen transport, hemostasis, and innate and acquired immunity, remains elusive” (e.g. p. 242, right column, 2nd paragraph).  “Researchers have reported poor bone marrow engraftment for hematopoietic stem cell transplants, approximately 0.1-2% of efficiency, when the cells were derived from ESC and iPSC”.  Non-human primate (NHP) iPSC-derived cells were intrafemorally or retroorbitally injected into NSG mice and up to 0.53% specific NHP-CD45+ cell engraftment was detected, however, NHP cells were not detected in mice analyzed 12 weeks after transplantation, indicating that the engraftment capacity was transient.  Conversely, the injection of human cord blood CD34+ cells was sufficient to obtain up to 70% engraftment (e.g. p. 242, right column, last paragraph).
Further, the specification of the instant application discloses that the c-kit+, Sca-1+, Lin- (KSL) fraction within HSPCs is able to rise to TAu (transiently amplifying microglia) and u in brains of mice upon IV transplantation, whereas Lin- progenitor cells that are not double positive for c-kit and Sca-1 (Not-KSL) do not.  KSL cells, when injected IV with not-KSL cells, contributed almost exclusively to the different brain myeloid cell population that are defines as CD45+CD11b+ myeloid brain cells; CD45+CD11bhigh u cells; CD45+CD11b+/low TAu cells; CD45+CD11bhigh CNS associated macrophages.  KSL and not-KSL cells contributed to similar extent to brain myeloid cell reconstitution when injected ICV.  Upon competitive IV transplantation, CD48-/CD150+ Long-term HSCs (LT-HSCs) and CD48-/CD150- multipotent progenitors (MPPs) showed the greatest ability over the other injected populations to reconstitute the brain myeloid compartment (Fig. 11F) (Example 12, p. 63-64).  Co-transplantation of differentially labeled CD34+CD38+ and CD34+CD38- showed that only the CD38- cell fraction was associated with the appearance of labeled myeloid human cells in the brain of the transplanted mice (Example 12, p. 66).
It is apparent that different types of HPCs (or HSPCs) differ in their capability to reconstitute microglia in the brain of the subject via ICV injection of HPCs.  The administration routes also resulted in different reconstitution efficiency of microglia in the brain of the subject.
In vitro differentiation does not correctly mimic what occurs in vivo and there is a lack of full understanding of the complex process of hematopoietic differentiation that occurs in bone marrow microenvironment.  The engraftment efficiency of Non-human primate (NHP) iPSC-derived cells injected into NSG mice is low and transient as compared to human cord blood cells.  It was unpredictable before the effective filing date of the claimed invention what kind of hematopoietic stem and progenitor cells (HPCs or HSPCs) can reconstitute microglia in the brain of a subject via ICV injection of the HPCs.  
In addition, the claims read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ transplantation.  The specification fails to provide adequate guidance and evidence for whether allogeneic or xenogeneic cells delivered into various subjects can survive the rejection from host immune system.  Ikehara et al., 2013 (Frontier in Cell and Developmental Biology, Vol. 1, Article 2, p. 1-2) points out that immunological rejection is a major barrier to successful stem cell transplantation.  A person’s immune system may also recognize the transplanted cells as foreign bodies and this can trigger an immune reaction that results in the rejection of the transplanted cells (e.g. p. 1, right column).  Cooper et al., 2015 (International Journal of Surgery, Vol. 23, p. 211-216) discusses immunological barriers to xenotransplantation.  When a pig organ is transplanted into a human or nonhuman primate, there is an immediate immune response, known as hyperacute rejection, and IgM and IgG antibody would bind to a carbohydrate epitope, galactose-alpha1,3-galactose, expressed on the pig vascular endothelium (e.g. p. 212, left column, 2nd and 3rd paragraphs).  Even when hyperacute rejection was prevented, a similar form of rejection occurred, generally within a few days or weeks- acute humoral xenograft rejection (AHXR).  It is also related to the deposition of antibody and complement, which activate the endothelium and the effect of graft infiltration by innate immune cells that together destroy the graft (e.g. p. 212, right column, 3rd full paragraph).  Liu et al., 2017 (Frontiers in Immunology, Vol. 8, article 645, p. 1-6) reports that MHC molecules are distinct between individuals, leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  MHC class I molecules are expressed on most of the nucleated cells and MHC class II molecules are expressed primarily on antigen presenting cells.  MHC class I molecules are required to activate CD8+ cytotoxic T cells that can destroy target cells, and MHC class II molecules are required to activate CD4+ helper T cells that are critical to activate other immune cells including cytotoxic T cells.  Certain cell types lacking the expression of MHC class I molecules such as stem cells and cancer cells are rejected by natural killer cells (e.g. p. 2, left column, 3rd paragraph).  It appears that apart from natural antibodies, other innate immune system elements actively participate in hyperacute rejection and acute humoral xenograft rejection (AHXR), and represent a barrier to xenograft acceptance that may be particularly difficult to overcome, and MHC class I and II play important roles in leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate numerous different HPCs from numerous different organisms, such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., ICV injection of the isolated different HPCs into a subject, trial and error experimentation to identify the presence of the HPCs in the brain of the subject, trial and error experimentation to identify the presence of microglia in the brain of the subject, and trial and error experimentation to determine whether the microglia is reconstituted in the brain of the subject.
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632